Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Amendment
	Applicant’s Amendment filed on April 26, 2021 has been fully considered and entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-14, 20-22 and 25-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cucci et al. (5,528,409) in view of Tatum et al. (7,831,152 from Applicant’s Information Disclosure Statement) further in view of Chaimowicz (GB 1101223 A).
Regarding claims 1, 2, 14, 20-22, 25 and 26, Cucci et al., henceforth Cucci, discloses an optical probe system comprising a radiation source (42 in Fig. 1) configured to emit a first radiation beam, said first radiation beam comprising optical energy and first data (“power + data”), a photodetector (26) configured to detect a second radiation beam, and an optical probe (20, 22) having a proximal end and a distal end and being at its proximal end optically connected to the photodetector and the radiation source, the probe comprising an optical guide connecting the distal end with the proximal end, the optical probe having at its distal end an optical converter circuit (18), said circuit comprising an application device (54) configured for at least one of monitoring and manipulation at the distal end of the probe, the application device being configured to generate second data (“digital data”) indicative of the functionality of the 
Still regarding claims 1, 2, 14, 20-22, 25 and 26, Cucci teaches the claimed invention except for the optical probe configured for insertion in a subject.  Tatum et al, henceforth Tatum, discloses an optical probe (10 in Fig. 1) integrated into a medical device such as a catheter (see column 8, line 56 to column 9, line 7) wherein the medical device further comprises the radiation source (18) and having a distal end (14) configured for insertion in a subject wherein the optical probe comprises an optical guide (16) connecting the distal end with a proximal end (12), the optical probe having at the distal end an optical converter circuit (24) configured for insertion in the subject in column 8, line 56 to column 9, line 23, which states that the remote transceiver 14 and hence the converter circuit 24 as well is disposed inside of the patient’s body.  Tatum further discloses the optical guide (16) configured to guide at least part of a first radiation beam (26) from the proximal end to the distal end and at least part of a second radiation beam (28) from the distal end to the proximal end wherein both are guided along a same optical path in the optical guide in Fig. 1.  Since both of the inventions relate to optical devices, one of ordinary skill in the art before the effective filing date of  in the device of Cucci for the purpose of using the probe in medical applications without a remote power source.    
Still regarding claims 1, 2, 14, 20-22, 25 and 26, the proposed combination of Cucci and Tatum teaches the claimed invention except for a single junction semiconductor.  Chaimowicz discloses a single junction optoelectronic semiconductor configured to perform photo-induced electroluminescence which receives a first radiation beam and emits a second radiation beam in the abstract.  Since all of the inventions relate to optical devices, one of ordinary skill in the art before the time of the invention would have found it obvious to use a single junction optoelectronic semiconductor as disclosed by Chaimowicz in the device of the proposed combination of Cucci and Tatum for the purpose of providing two way transmission using a single device.  
Regarding claim 3, Cucci discloses an optical fiber in column 3, lines 27-31.
Regarding claim 4, Cucci discloses a control unit (24) connected to the radiation source and configured to control the optical energy and providing the first data thereto and also being connected to the photodetector for receiving the second data therefrom in Fig. 1.
Regarding claim 5, Cucci discloses the control unit configured for operating a control loop for controlling at least one of the optical energy and first data based at least partly on the second data in Fig. 1.
Regarding claims 6 and 7, Cucci discloses the second radiation beam is dependent upon an electrical load on the optoelectronic device wherein the control loop 
Regarding claim 8, Cucci discloses the optoelectronic device comprises a light emitting diode (64) in Fig. 1.
Regarding claim 9, the proposed combination of Cucci, Tatum and Chaimowicz teaches the claimed invention except for specifically stating forming the type of optoelectronic device.  However, various types of optoelectronic devices are ubiquitous in the art and as such, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use known types of optoelectronic devices such as a direct bandgap device as a matter of obvious design variation depending on the application.  
Regarding claim 11, Cucci discloses the optical converter circuit powerable solely by the electrical energy from the optoelectronic device in column 1, lines 34-38.
Regarding claim 12, Cucci discloses the optical converter circuit powerable directly by said electrical energy from the optoelectronic device without any voltage up up-conversion in Fig. 1.
Regarding claim 13, Cucci further discloses the system comprising a device whose operating parameters are to be controlled as a function of information provided to it in column 3, lines 15-23.  The proposed combination of Cucci, Tatum and Chaimowicz teaches the claimed invention except for specifically stating the type of application device.  However, various types of application devices are ubiquitous in the art and as such, it would have been obvious to one having ordinary skill in the art at the 
Regarding claim 27, the proposed combination of Cucci, Tatum and Chaimowicz teaches the claimed invention except for specifically stating the wavelength of the beams.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed wavelengths, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 23 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cucci et al. (5,528,409) in view of Tatum et al. (7,831,152 from Applicant’s Information Disclosure Statement) further in view of Chaimowicz (GB 1101223 A) and further in view of Schubert et al. (“Electroluminescence induced by photoluminescence excitation in GaInN/GaN light-emitting diodes” from Applicant’s Information Disclosure Statement).
Regarding claims 23 and 24, the proposed combination of Cucci, Tatum and Chaimowicz teaches the claimed invention except for the claimed optical converter circuit.  Schubert et al, henceforth Schubert, discloses an optical device configured to perform photo-induced electroluminescence which reduces the power requirements in pages 191105-1 to 191105-3.  Since all of the inventions relate to optical devices, one of ordinary skill in the art before the time of the invention would have found it obvious to use the claimed converter circuit as disclosed by Schubert in the device of the proposed 

Response to Arguments
Applicant's arguments, see pages 10-13, with respect to claims have been considered but are not persuasive.
On pages 10-11, Applicant states that the semiconductor device of Chaimowicz does not meet the requirements of claim 1, because “Chaimowicz discloses merely that, at the receiving station, the beam is focused onto a silicon photodiode and the output of which is amplified to operate a speaker and earphones.”  This is not found persuasive because what the output is used to operate has no bearing on the functionality of the device itself.  The device is explicitly stated as a two-way semiconductor device which acts as a receiver to convert a beam to an electrical signal and also acts as an electroluminescent transmitter in page 1, lines 13-36.  This meets the claimed limitations of converting said first radiation beam received from the radiation source into electrical energy and to receive said first data (since the beam itself constitutes data) and to emit said second radiation beam which is inducible by the first radiation beam.  Applicant further states that Chaimowicz teaches away from conversion of the beam into electrical energy to power the device since batteries are used to supply current.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this instance, Cucci already discloses conversion of a radiation beam into electrical energy which is used to power the device.  
On pages 11-12, Applicant states that the Office Action does not provide sufficient rationale for the combination of Chaimowicz with Cucci and Tatum because all of the respective inventions being optical devices is merely a conclusory statement and that there needs to be some objective and articulated reasoning to support the legal conclusion of obviousness.  However, the objective reasoning was articulated, namely that one of ordinary skill would have found it obvious to use a single junction optoelectronic semiconductor as disclosed by Chaimowicz in the device of the proposed combination of Cucci and Tatum for the purpose of providing two way transmission using a single device.  The fact that all of the inventions are optical devices is not the rationale in and of itself, but supports that one of ordinary skill would have found Chaimowicz to be pertinent to the particular problem and would have a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).
On pages 12-13, Applicant states that modification of Cucci and Tatum with Chaimowicz would change their principles of operation because they use multiple elements rather than the single semiconductor device of Chaimowicz.  However, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.

Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        July 23, 2021